DETAILED ACTION
This Office action is in response to the Amendment filed on 28 October 2021.  Claims 1-20 are pending in the application. Claims 19 and 20 are newly submitted.

This application is a U.S. national stage application under 35 U.S.C. 371 of PCT/CN2018/124884 filed on 28 December 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to require a first virtual extending line of an edge of the third sub-pixel that is close to the second sub-pixel in the first pixel group extends along the second direction, a second virtual extending line of an edge of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 3, 5, 7, 8, 10, 12, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jo et al., US 2017/0294491.
Claims 1, 3, 5, 7, 8, 10, 12, 13, 14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Jo et al., US 2017/0294491.
With respect to claim 1, Jo et al. disclose a pixel arrangement structure, shown in Figs. 1A, 1B, and 2-7, comprising a plurality of pixel groups GP; 
each of the plurality of pixel groups comprises a first sub-pixel SR, a second sub-pixel SG, a third sub-pixel SG and a fourth sub-pixel SB; 
in each of the plurality of pixel groups, a connection line between a center of the second sub-pixel and a center of the third sub-pixel is a first line segment, the first sub- pixel and the fourth sub-pixel are between the second sub-pixel and the third sub-pixel and are respectively at two sides of the first line segment; 
a connection line between a center of the first sub-pixel and a center of the fourth sub-pixel is a second line segment; 
a length of the second line segment is less than a length of the first line segment, as shown in Fig. 7 below, for example,
the first line segment extends in a first direction and the second line segment extends in a second direction, two adjacent ones of the plurality of pixel groups in the second direction comprises a first pixel group and a second pixel group, 
a first virtual extending line of an edge of the third sub-pixel that is close to the second sub-pixel in the first pixel group extends along the second direction, a second virtual extending line of an edge of the second sub-pixel that is close to the third sub- pixel in the second pixel group extends along the second direction, and the first virtual extending line and the second virtual extending line are disposed at an interval. In so far as the newly added limitation is understood, this limitation is deemed anticipated by the pixel arrangement structure of Jo et al., as shown in Fig. 7 below.
With respect to claim 3, in the pixel arrangement structure of Jo et al., as shown in Fig. 7 below, for example, the second line segment and the first line segment are vertically bisected to each other.


    PNG
    media_image1.png
    788
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    816
    738
    media_image2.png
    Greyscale

	With respect to claim 5, Jo et al. disclose in each of the plurality of pixel groups GP, the first sub-pixel SR and the fourth sub-pixel SB are both strip-shaped, as shown in Fig. 6, for example. An extension direction of the first sub-pixel SR and an extension direction of the fourth sub-pixel SB (that is the first direction or y-direction) do not coincide, that is, intersect, since the extension directions are parallel.  

With respect to claim 8, in the pixel arrangement structure of Jo et al., as shown in Fig. 7 below, the plurality of pixel groups are arranged in an array to form a plurality of rows and a plurality of columns, and pixel groups of even rows and pixel groups of odd rows are arranged in a staggered way;
a length of a center connection line between the second sub-pixel SG and the third sub-pixel SG that are adjacent to each other in two adjacent ones of the plurality of pixel groups GP in the first direction is less than the length of the first line segment;
in two adjacent ones of the odd rows or in two adjacent ones of the even rows, a length of a center connection line between the first sub-pixel SR and the fourth sub-pixel SB that are adjacent to each other in two adjacent ones of the plurality of pixel groups in the second direction is greater than the length of the second line segment.
With respect to claim 10, in the pixel arrangement structure of Jo et al., an extension line of the second line segment of each pixel group passes through a midpoint of a center connection line between two pixel groups that are adjacent to the pixel group in the second direction and are in the same row, see Fig. 7 below.


    PNG
    media_image3.png
    769
    713
    media_image3.png
    Greyscale
 
With respect to claim 12, in the pixel arrangement structure of Jo et al., in the same one of the plurality of pixel groups, the closest distance between the second sub-pixel SG and the first sub-pixel SR is L1, the closest distance between the second sub- pixel SG and the fourth sub-pixel SB is L2, the closest distance between the third sub-pixel SG and the first sub-pixel SR is L3, the closest distance between the third sub-pixel SG and the fourth sub-pixel SB is L4, and L1= L2= L3= L4, see Fig. 7 below.  


    PNG
    media_image4.png
    755
    687
    media_image4.png
    Greyscale

With respect to claim 13, in the pixel arrangement structure of Jo et al., the closest distance between the second sub-pixel SG and one of the first sub-pixel SR and the fourth sub-pixel SB is L5, the closet distance between the third sub-pixel SG and one of -5-the first sub-pixel SR and the fourth sub-pixel SB is L6, the second sub-pixel SG and the third sub-pixel SG are in a pixel group being adjacent to the first sub-pixel SR or 

    PNG
    media_image5.png
    745
    719
    media_image5.png
    Greyscale

	With respect to claim 14, in the pixel arrangement structure of Jo et al., opposite sides of two adjacent sub-pixels are approximately parallel, see Fig. 6, or have an included angle less than 45 degrees, and the adjacent sub-pixels comprise any two adjacent ones selected from the group consisting of the first sub- pixel, the second sub-pixel, the third sub-pixel, and the fourth sub-pixel, as shown in Fig. 6.  

With respect to claim 17, Jo et al. disclose a display device, comprising the display substrate according to claim 16, as shown in Figs. 1A, 1B, and 2-7, see the Abstract and paragraphs [0002].
With respect to claim 20, Jo et al. disclose the first sub-pixel comprises an edge extending along the second direction, the second sub- pixel comprises an edge extending along the second direction, and the third sub-pixel comprises an edge extending along the second direction, as shown in Fig. 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al., US 2017/0294491.
Jo et al. is applied as above. Although Jo et al. do not expressly disclose that a ratio of the length the second line segment to the length the first line segment is less than or equal to 3/4, as recited in dependent claim 2, or that the ratio of the length of the second line segment to the length of the first line segment is greater than or equal to 3/8, as recited in dependent claim 4. It is obvious from Figs. 3-7 of Jo et al. that the ratio of the length the second line segment to the length the first line segment can be varied.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 9, although Jo et al. disclose a length of a center connection line between the second sub-pixel SG and the third sub-pixel SG that are adjacent to each other in two adjacent ones of the plurality of pixel groups GP in the first direction is less than the length of the first line segment; in two adjacent ones of the odd rows or in two adjacent ones of the even rows, a length of a center connection line between the first sub-pixel SR and the fourth sub-pixel SB that are adjacent to each other in two adjacent ones of the plurality of pixel groups in the second direction is greater than the length of the second line segment, as required in dependent claim 8, Jo et al. lack anticipation of a ratio of the length of the center connection line between the second sub-pixel and the third sub-pixel that are adjacent to each other in two adjacent ones of the plurality of -4-pixel groups in the first direction to the length of the first line segment is less than or equal to 1/2; and/or in two adjacent ones of the odd rows or in two adjacent ones of the even rows, a ratio of the length of the center connection line between the first sub-pixel and the fourth sub-pixel that are adjacent to each other in two adjacent ones of the plurality of pixel groups in the second direction to the length of the second line segment ranges from 1 to 3. However, from Fig. 7 below, the lengths of the first and second line segments and the center connection lines appear to satisfy the ratios required in dependent claim 9.  Furthermore, Applicant’s claimed ratios would In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

    PNG
    media_image3.png
    769
    713
    media_image3.png
    Greyscale


With respect to claim 15. Jo et al. disclose that the first sub-pixel SR is red and the fourth sub-pixel SB is blue and that the second and third sub-pixels are green.  However, Jo et al teach that the first and fourth sub-pixels can be green sub-pixels, see paragraph [0055[. Therefore, it would have been obvious to the skilled artisan that in the pixel group GP of Jo et al., the first sub-pixel and the fourth sub-pixel could be sub- pixels of the same color.  
With respect to claim 18, in the pixel arrangement structure of Jo et al., the second line segment and the first line segment are vertically bisected to each other, see Fig. 7 below.

    PNG
    media_image1.png
    788
    718
    media_image1.png
    Greyscale

6 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al., US 2017/0294491, as applied to claim 1 above, and further in view of Sun et al., US 2016/0078807.
Jo et al. is applied as above.  Jo et al. lack anticipation of an included angle between the extension direction of the first sub-pixel SR and the extension direction of the fourth sub-pixel SB ranges from 70o to 100o.  However, Sun disclose in Fig. 4 that a first sub-pixel G4 and a fourth sub-pixel G5 can be oriented so that an included angle between the extension direction of the first sub-pixel and the extension direction of the fourth sub-pixel ranges from 70o to 100o.  Given the disclosure of Sun et al., it would have been obvious to the skilled artisan that the first sub-pixel SR and the fourth sub-pixel SB in the known pixel arrangement structure of Jo et al. could be arranged so that an included angle between the extension direction of the first sub-pixel SR and the extension direction of the fourth sub-pixel SB ranged from 70o to 100o.

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  If independent claim 1 is amended to make the claim less confusing and to require an end point of the first sub-pixel of the first pixel group and an end point of the fourth sub- pixel of the second pixel group are located on a virtual line extending along the first direction, as recited in dependent claim 19, claim 1 would be allowable over Jo .

Response to Arguments
Applicant's arguments filed 28 October 2021 have been fully considered but they are not persuasive. Independent claim 1 has been amended to require a first virtual extending line of an edge of the third sub-pixel that is close to the second sub-pixel in the first pixel group extends along the second direction, a second virtual extending line of an edge of the second sub-pixel that is close to the third sub- pixel in the second pixel group extends along the second direction, and the first virtual extending line and the second virtual extending line are disposed at an interval. Applicant has argued that Jo et al.  fails to disclose this limitation,  However, in so far as the newly added limitation is understood, this limitation is deemed anticipated by the pixel arrangement structure of Jo et al., as shown in Fig. 7 below.

    PNG
    media_image2.png
    816
    738
    media_image2.png
    Greyscale

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822